Smith, C. J.,
delivered the opinion of the court.
The decree of the court below was affirmed on a former day of this term, and in responding to a suggestion of error filed by counsel for appellants we said: [The opinion in full is reported in 110 Miss. 486, 70 So. 563.]
Pursuant to this permission, counsel for appellants-have filed a proper assignment of error and brief; and, *338upon an examination of the question presented, we are of the opinion that the fees of the jurors should not have been taxed against the litigants, as we have been unable to find any statute authorizing that to be done.
The decree of the court below, therefore, will be modified by eliminating this provision therefrom.